DETAILED ACTION
The office action is in response to original application filed on 5-24-20. Claims 1-15 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6 and 8-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2004/0232892 to Aradachi et al. (“Aradachi”).
Regarding claim 1, Aradachi discloses a DC power supply device (fig. 2, switching power source 10) that is connected to an external AC power (fig. 2, 1) supply and an electrical tool (cordless power tool 4), converts an AC current supplied from the AC power supply into a DC current (rectifying and smoothing circuit 11) and supplies the DC current to the electrical tool, the DC power supply device comprising: a connection unit (adapter 3) which is connected to the electrical tool; a detection part (para; 0040, voltage setter 3a for designating the voltage that corresponds to the rated voltage of the power tool 4 attached to the adapter 3) that detects information of the electrical tool that has been 
Regarding claim 2, Aradachi discloses the information comprises information of a rated voltage (para; 0040, voltage setter 3a for designating the voltage that corresponds to the rated voltage of the power tool 4 attached to the adapter 3) of the electrical tool that has been connected.
Regarding claim 3, Aradachi discloses: a connector unit (fig. 2, two black dot) that is connected to the external AC power supply; a 
Regarding claim 4, Aradachi discloses the adapter unit comprises a housing which has an air inlet (91) and an air outlet and accommodates the detection part, the rectifying circuit, and the voltage transforming circuit (fig. 2, high-frequency transformer 12), and a fan (90) which is arranged in the housing and generates an air flow from the air inlet to the air outlet.
Regarding claim 6, Aradachi discloses the connection unit is capable of being selectively connected to an electrical tool having a first rated voltage (para; 0058, lines 7-11, power source output switcher 30 so note the switch connected to the transformer 12) and one end (13) on the secondary side of the voltage transforming circuit when the detection result obtained by the detection part indicates the second rated voltage (para; 0058, lines 5-10, trigger detection circuit 43 of the power source output detector 40 turns ON the power source output switch circuit 31 of the power source output switcher 30 so that a drive voltage that corresponds to the rated voltage of the presently-connected power tool 4 is supplied from the power source output switcher 30 to the power tool 4 via the adapter 3).
Regarding claim 8, Aradachi discloses the information comprises information on a state of the electrical tool (para; 0051, lines 1-3, display circuit 70 is configured from an LED, for example, and displays a variety of information for the operator, such as, that the power tool 4), and wherein the switching circuit is a stopping part which stops output of a DC voltage to an output unit (para; 0013, lines 17-19, the tool during the battery pack is being charged, and thereafter stops supplying 
Regarding claim 9, Aradachi discloses an input unit (fig. 2, 1) to which an AC voltage from the external AC power supply is input; and a voltage transforming circuit (12) arranged between the input unit and the output unit, wherein the stopping part stops the output of the DC voltage to the output unit (para; 0013, lines 17-19, the tool during the battery pack is being charged, and thereafter stops supplying the DC power to the tool and resumes charging the battery pack) by cutting off an input current to the voltage transforming circuit (switch 14 control # 11).
Regarding claim 10, Aradachi discloses the detection part comprises a connection-state detection terminal which receives a signal (para; 0058, microcomputer 60 outputs a signal to the switching control circuit 15, thereby causing the switching power source 10 to operate ) indicating connection of the electrical tool (para; 0012, lines 12-14, battery temperature detector that detects at every predetermined timing a temperature of the battery pack and outputs a temperature signal indicative of the temperature), and wherein the stopping part stops the 
Regarding claim 11, Aradachi discloses a control unit (fig. 2, 15) which switches between whether or not the stopping part stops the output of the DC voltage to the output unit (para; 0013, lines 17-19, the tool during the battery pack is being charged, and thereafter stops supplying the DC power to the tool and resumes charging the battery pack), a control-system power-supply unit which generates an operation voltage of the control unit (para; 0061, lines 13-16, microcomputer 60 turns OFF the power source output switch circuit 31 via the trigger detection circuit 43, turns ON the charge output switch circuit 32 to start charging operations), and a cut-off part that cuts off supply of the operation voltage from the control-system power-supply unit to the control unit, when the stopping part stops the output of the DC voltage to the output unit (para; 0013, lines 17-19, the tool during the battery .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12-14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2004/0232892 to Aradachi et al. (“Aradachi”) in view of US 2017 /0364050 to Castelli et al. (“Castelli”).
Regarding claims 12 and 13, Aradachi discloses a DC power supply device (fig. 2, switching power source 10) that is connected to an external AC power supply (1) and an electrical tool (4), converts an AC current supplied from the AC power supply into a DC current (11) and supplies the DC current to the electrical tool, the DC power supply device comprising: a state detection part that detects a state of the 
But, Aradachi does not discloses an abnormality detection part; and a cut-off part that cuts off output of the DC current to the output unit when the abnormality detection part detects abnormality, wherein, if the output is cut off due to the abnormality, the cut-off part cancels cut-off of the output according to a requirement condition that a predetermined state is detected by the state detection part.
However, Castelli discloses an abnormality detection part (fig. 1, 104); and a cut-off part that cuts off output of the DC current to the output unit when the abnormality detection part detects abnormality, wherein, if the output is cut off due to the abnormality, the cut-off part cancels cut-off of the output according to a requirement condition that a predetermined state (para; 0037, power tool disabling circuit 104 can cut the power a  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Aradachi by adding abnormality detector as part of its configuration as taught by Castelli, in order to prevent accident such that the power tool  is disabled to receive power source.
Regarding claim 14, Aradachi discloses all the claim limitation as set forth in the rejection of claims above.
But, Aradachi does not discloses the predetermined state is a state that a stop operation of an operation unit is performed, wherein the operation unit instructs driving and stopping of the electrical tool.
However, Castelli discloses the predetermined state is a state that a stop operation of an operation unit (para; 0037, power tool disabling circuit 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Aradachi by adding abnormality detector as part of its configuration as taught by Castelli, in order to prevent accident such that the power tool  is disabled to receive power source.
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TANAKA US 2018/0004186 A1-A machine tool controller includes: a voltage detection unit which detects a voltage value of an input 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ESAYAS G YESHAW/Examiner, Art Unit 2836